FILED
                             NOT FOR PUBLICATION                            MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RUBEN QUECARA-CASTILLO, AKA                      No.   15-72746
Ruben Quecara,
                                                 Agency No. A077-165-646
               Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2017**

Before:        LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Ruben Quecara-Castillo, a native and citizen of Peru, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order denying his motion to reopen removal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Quecara-Castillo’s

motion to reopen based on lack of notice, where his hearing notice was mailed to

the last address he provided. See 8 U.S.C. § 1229a(b)(5)(A), (b)(5)(C)(ii).

      The agency also did not abuse its discretion in denying Quecara-Castillo’s

motion to reopen as untimely, where he filed the motion more than twelve years

after his in absentia removal order. See 8 U.S.C. § 1229a(b)(5)(C)(i). Because

Quecara-Castillo fails to challenge the dispositive untimeliness determination, we

do not reach the merits of his exceptional circumstances claim.

      Quecara-Castillo’s contention that the BIA erred in summarily affirming the

IJ’s decision is without merit. See 8 C.F.R. § 1003.1(e)(4)(i); Tijani v. Holder, 628
F.3d 1071, 1074 n.1 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-72746